PUBLISHED ORDER SUSPENDING RESPONDENT FROM THE PRACTICE OF LAW DUE TO DISABILITY

Pursuant to Indiana Admission and Discipline Rule 23, Section 25, the Disciplinary Commission has filed a “Verified Petition to Determine Disability,” requesting this Court to suspend Respondent from the practice of law in this state by reason of physical or mental illness or infirmity, or because of the use of or addiction to intoxicants or drugs. Along with that petition, Respondent has submitted an “Affidavit of Consent to Disability Suspension.”
*266Being duly advised, the Court GRANTS the Commission’s petition and ORDERS that Respondent be hereby suspended from the practice of law in this state, effective immediately, due to disability, pursuant to Admission and Discipline Rule 23(25). Respondent shall fulfill all the duties of a suspended attorney under Admission and Discipline Rule 23(26). Respondent may petition for reinstatement upon termination of the disability pursuant to Admission and Discipline Rule 23(4) and (18).
The Clerk is directed to forward a copy of this Order to the parties or their respective attorneys and to all other entities entitled to notice under Admission and Discipline Rule 23(3)(d). The Clerk is further directed to post this order to the Court’s website, and Thomson Reuters is directed to publish a copy of this order in the bound volumes of this Court’s decisions.
All Justices concur.